The opinion of the Court, Shepley, C. J., Wells, Rice, Appleton and Hathaway, J. J., was delivered by
Shepley, C. J.,
orally. — The writing or memorandum signed by Dow, speaks only of the amount which Huckins & Dudley were to pay, viz, two hundred dollars in addition *112to the twenty-five cents per M., which it Avas agreed should be paid to Trickey & Gilmore for the same service. The writing does not contain any promise or engagement on the part of Dow to drive all the logs, nor to do the work in any particular manner. It contains no language from which even an inference could be drawn, that plaintiffs were to perform the Trickey & Gilmore obligation. The Court having instructed the jury, that the memorandum in question imposed upon plaintiffs the full obligation of the Trickey and Gilmore contract, and such instruction being erroneous, the verdict must be set aside and New trial granted.
A. W. Paine, for the plaintiffs.
M. L. Appleton, for the defendants.